Letton, J.,
concurring.
This case was submitted upon an agreed statement of facts, and no evidence was taken. Upon the facts stipulated I am inclined to think that the opinion is correct, although no explanation is made as to what constitutes “the blessings of masonic privileges,” which it is said the institution is intended to promote. I think that in a case involving a question of such importance as the taxation of such associations, and Avhere the opinion of the court is liable to be taken as indicating its views upon the whole subject, the case ought not to be tried upon an agreed stipulation of facts. The stipulation in this case, as is pointed out in the opinion, is substantially one Avhich was prepared in a case submitted to the supreme court of Missouri, and upon Avhich that court had expressed its opinion. It is much better in a case of such general interest and importance that witnesses be examined, and the tests of examination and cross-examination be used, so that the whole matter may be fully presented for the consideration of the court.
The main question is not free from doubt, and depends largely upon the particular statutory and constitutional provisions for exemption. In this connection, see Bangor v. Masonic Lodge, 73 Me. 428; Massenburg v. Grand Lodge, 81 Ga. 212, and cases cited on pages 216, 217 of that opinion.
As to any money specially set apart and devoted to the support of the Masonic Home, there can be no question *473but that it is exempt from taxation. Of course, if all the property of the lodge is used exclusively for charitable purposes, as the stipulation recites, it is also exempt, but it would have been much more satisfactory if the case had been submitted upon testimony.